DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 5/23/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 
Response to Amendments
Applicant's amendments filed 5/11/2022 to claim 1 have been entered. Claims 2-5, 8, 9, 11-26, 28-31, 34, 35, and 37-78 are canceled. Claims 1, 6, 7, 10, 27, 32, 33, and 36 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was filed.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, 27, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Weston (US 9,675,644) in view of Carter (WO 2014/151091), O’Leary (US 5,073,373), Coll et al. (PLoS One (2007), 2(2), e245, 7 pages), and Burden Jr. (US 2016/0296668).
Weston teaches methods of making demineralized bone particles, the method comprising obtaining bone from cadavers, mechanically separating the cellular and biological components such as by centrifugation and filtering, washing either the cellular and biological components to create a mixture, suspending the mixture in a polyampholyte cryoprotectant, and freezing the mixture (Col. 2, lines 36-59), reading on the polyampholyte cryoprotectant infusion and freezing of claim 1. Weston teaches that the cellular and biological components are both obtained from bone marrow, and wherein the components are filtered to discard the cadaverous bone fragments (Col. 4, line 47 through Col. 5, line 17 and inclusive of the Table therein), reading in-part supernatant of claim 1. Weston teaches cutting the vertebral bone (claim 1; Fig. 1-2; also Col. 4, lines 17-36), reading on the cutting step of claim 1. Weston teaches combining the isolated and demineralized bone particles with whole cells or mechanically selected non-whole cellular components obtained from bone marrow (Col. 6, lines 45 through Col. 7, line 2; also claim 2; also Col. 5 for repeated centrifugation steps of bone material), reading in-part on the supernatant infusion of claim 1. Weston teaches formulating the isolated and demineralized bone particles with whole cells or mechanically selected non-whole cellular components obtained from bone marrow for implantation, injection, scaffolding or any other suitable means (Col. 6, line 64 through Col. 7, line 2), reading in-part on claim 1. Weston teaches that the mixture would be useful in methods of bone repair (Col. 7, lines 3-8), reading on claim 1. Weston teaches diluting the bone particles in polyampholyte cryoprotectant followed by implantation into subjects without any further rinsing or washing steps (Col. 3, lines 36-59), reading in-part on the infusing step of claim 1 and the diluting step of claim 27.

Regarding claim 1, Weston does not expressly use the term “infuse” or “infusing”. Regarding claim 1, Weston does not teach freeze-drying the bone particles. Regarding claim 1, Weston does not teach infusing the demineralize bone particles with a supernatant comprising non-whole cellular components combined with a whole cell component.

Carter teaches a bone repair composition comprising cancellous bone matrix and bone particles (Abstract). Carter teaches loading a bone matrix cube with demineralized bone powder wherein approximately only 75% of the cube is impregnated with powder and the remaining volume being available for infusion of bone marrow aspirate or other preferred materials to enhance bone growth (¶0033), reading in part on claim 1. Carter teaches suspending bone particles in a liquid to infuse into the matrix (¶0047), reading on claim 1.
O’Leary teaches a method of making demineralized bone powder compositions, the method comprising obtaining bone particles from allogeneic cortical or cancellous bone, pulverizing and sieving the bone to an average particle size of about 100-300 microns, soaking/washing the particles in 70% alcohol such as to defat and disinfect the particles, demineralizing the particles in 0.6N HCl following by repeated rinsing steps such as to produce demineralized bone particles (Example at Col. 4, line 62 through Col. 5, line 22). O’Leary teaches freeze-drying the demineralized bone powder as an exemplary storage formulation (Col. 2, lines 39-43), reading on claim 1. O’Leary further teaches loading the bone particles with substances enzymes such as peptidases (Col. 2, line 52 through Col. 3, line 15, particularly Col. 2, lines 66-67), reading in-part on claim 1.
Regarding claim 1, it would have been obvious before the invention was filed to infuse the demineralized bone particle composition with the whole cells or mechanically selected non-whole cellular components obtained from bone marrow as a supernatant of Weston in view of Carter.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and Carter are directed towards methods of making demineralized bone particle/powder compositions. The skilled artisan would have been motivated to do so because Carter teaches it would be advantageous in methods of bone repair to combine bone powder and an infused composition capable of enhancing bone growth, and so infusing Weston’s whole cells or mechanically selected non-whole cellular components obtained from bone marrow as a supernatant into Weston’s demineralized bone particles would likely improved the ability of that combined composition to repair bone when considered with Carter.
Regarding claim 1, it would have been obvious before the invention was filed to further freeze dry Weston’s demineralized bone particle composition further in view of O’Leary. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and O’Leary are directed towards methods of making demineralized bone particle/powder compositions. The skilled artisan would have been motivated to do so because O’Leary teaches freeze-drying the demineralized bone powder as an exemplary storage formulation.

Regarding claim 1, Weston does not teach a step of applying negative pressure to the demineralized bone particles to draw in the supernatant and/or polyampholyte cryoprotectant. Regarding claim 1, Weston does not teach a step of applying positive pressure to the demineralized bone particles to draw in the supernatant and/or polyampholyte cryoprotectant (e.g. using pressure differentials).

Coll teaches methods of making meat and bone meal and particles and methods of diffusing protease into said meal (Abstract). Coll teaches that enzymes typically diffuse too slowly into tissues and often require the application of pressure or vacuum to accelerate infusion which forces the enzyme solution into air-filled pores within the tissue (p5-6, 1st paragraph of the Discussion spanning both pages), reading on claims 1, 27, and 53.
Regarding claim 1, it would have been obvious before the invention was filed to further apply pressure (i.e. positive pressure) or vacuum (i.e. negative pressure) to infuse the demineralized bone particles of Weston in view of Coll.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and Coll are in-part directed towards bone particle compositions, O’Leary and Coll are directed in-part towards the loading of bone particle compositions with enzymes, and because although Coll is directed towards the digestion of the bone particles Coll is from the same field of endeavor as the claimed invention. The skilled artisan would have been motivated to do so because Coll teaches that that enzymes typically diffuse too slowly into tissues and often require the application of pressure or vacuum to accelerate infusion which forces the enzyme solution into air-filled pores within the tissue, and so the application of either positive or negative pressure would likely improve the loading of Weston’s demineralized bone particles with the enzymes of O’Leary. 

Regarding claim 1 Weston does not teach aspherically-shaped bone particles. Regarding claims 6 and 32, Weston, Carter, and O’Leary do not teach passing whole bone through a cutting die to form shaped long bone particles. Regarding claims 7, and 33, Weston, Carter, and O’Leary do not teach elongated bone particles having a triangular cross-section.

	Burden Jr. teaches methods of making elongated and irregularly shaped bone particles (Abstract; Fig. 1). Burden Jr. teaches bone particles that are both elongated and dumbbell-shaped (i.e. capital “I” shaped), which is advantageous for interconnection between particles as compared to spherical particles having similar length and width (i.e. capital “O” shaped) (Fig. 1; ¶0051 and ¶0054), reading on claim 1. Burden Jr. teaches methods of making the elongated bone particles, the method comprising placing whole bone into a fixture, cutting the bone to produce flat segments and then passing it through a die punch to cut the bone particles to the desired shape (¶0046), reading on claims 6 and 32. Burden Jr. teaches making bone particles that are substantially round, elliptical, square, rectangular, or triangular in shape (¶0011), reading on claims 7 and 33.
	Regarding claim 1, it would have been obvious before the invention was filed to substitute the aspherically-shaped bone particles of Burden Jr. for the unspecified bone particles of Weston. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and Burden Jr. are directed towards methods of making bone particles. The skilled artisan would have been motivated to do so because while Weston does not particular specify the shape of the bone particles, Burden Jr. makes clear that bone particles that are both elongated and dumbbell-shaped (i.e. capital “I” shaped), which is advantageous for interconnection between particles.
Regarding claims 6 and 32, it would have been obvious before the invention was filed to substitute the cutting and die punching methods of Burden Jr. for the cutting methods of bone particle generation of Weston. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and Burden Jr. are directed towards methods of making bone particles. The skilled artisan would have been motivated to do so because while Weston does not particular specify the shape of the bone particles, Burden Jr. makes clear that bone particles that are both elongated and dumbbell-shaped (i.e. capital “I” shaped), which is advantageous for interconnection between particles and that the cutting and die punching methods is a method capable of making elongated bone particles.
Regarding claims 7 and 33, it would have been obvious before the invention was filed to substitute the triangular shaped bone particles of Burden Jr. for the unspecified bone particles of Weston. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and Burden Jr. are directed towards methods of making bone particles. The skilled artisan would have been motivated to do so because the simple substitution of one known element for another simply yields a bone particle of known cross-sectional geometry, i.e. triangular; the geometry of bone particles was known in the art as well as methods of generating bone particles of differing geometry, and a person of ordinary skill in the art could predictably substitute the triangular bone particles of Burden Jr, for the unspecified bone particles of Weston. See M.P.E.P. § 2143.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 10 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Weston, Carter, O’Leary, Coll, and Burden Jr. as applied to claims 1 and 27 above, and further in view of Manrique (US 9,387,094).
The teachings of Weston, Carter, O’Leary, Coll, and Burden Jr. are relied upon as stated above.
Regarding claims 10 and 36, Weston, Carter, O’Leary, Coll, and Burden Jr. do not teach one or more additional steps of shaping, extruding, molding or flattening the dried bone particles into sheets.
Manrique teaches methods of making an osteoimplant, the implant comprising elongate bone particles (Abstract). Manrique teaches that demineralized bone can be obtained as powders, gels, pastes, fibers, and sheets (Col. 3, lines 37-47), reading on claims 10 and 36, Manrique teaches a preferred embodiment wherein elongate bone particles are demineralized and then shaped into sheet-like structures before or after drying of the particles according to known methods of wet laying, which is then further formed into a bone plug (Col. 10, lines 30-38). Manrique teaches that bone plugs are advantageous for the insertion into a space or cavity within an implant used in an orthopedic procedure, such as an intervertebral space, insertion into an extraction socket, and/or a bore hole (Col. 1, lines 18-27), reading on claims 10 and 36.
Regarding claims 10 and 36, it would have been obvious before the invention was filed to further form the demineralized bone particles of Weston into sheets in view of Manrique. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and Burden Jr. are directed towards methods of making bone particles, and because Manrique cites known methods of forming bone particles into sheets (i.e. the wet laying method). The skilled artisan would have been motivated to do so because Manrique teaches that bone particle sheets are an intermediate structure in the formation of bone plugs, and bone plugs are known to be advantageous for the insertion into a space or cavity within an implant used in an orthopedic procedure, such as an intervertebral space, insertion into an extraction socket, and/or a bore hole.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 8-16 of the reply have been fully considered, but are not found persuasive of error for the reasons given below. Noting that the examiner already fully responded to the arguments dated 5/11/2022 in the advisory action dated 5/20/2022 and no new reply was filed with the filing of the RCE, the examiner’s remarks below are otherwise unchanged from said advisory action. Applicant’s specific remarks traversing the rejection of record start at page 12 of the reply.
	On page 12 of the reply, Applicant alleges that Weston does not teach demineralizing bone particles. This is not found persuasive of error as Weston clearly teaches demineralized bone particles at Col. 2, lines 36-59 and as cited in the last Office Action.
On pages 12  and again separately on page 13 of the reply, Applicant alleges Weston is defective by not teaching any pressure differential. This is not found persuasive of error in view of the cited teachings of Coll as set forth in the last Office Action.
On pages 12-13 of the reply, Applicant alleges that Carter is defective by not teaching any pone particle is infused with any biological mixture as required by claim 1. This is not found persuasive of error as Carter is not applied alone, but in combination with Weston and Applicant’s arguments do not address the predictability of the combination nor the motivation to combine the references.
On page 13 of the reply, Applicant alleges that O’Leary is defective by teaching a flowable demineralized bone powder composition. This is not found persuasive of error because it is not immediately clear what error Applicant is attempting to allege as O’Leary is relied upon for freeze drying demineralized bone particles of claim 1.
On page 13 of the reply, Applicant alleges that Coll is defective as Coll is not comparable to the present invention. This is not found persuasive of error because Applicant appears to be bodily incorporating the enzymatic methods of Coll into Weston, which was not the basis for the rejection and is an improper test for obviousness. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On page 14 of the reply, Applicant alleges that there would be no motivation to combine the teachings of Burden Jr., directed towards methods of making elongated and irregularly shaped bone particles, with the primary teachings of Weston. This is not found persuasive of error
As a whole, applicant's arguments are directed against the references individually but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Also note that “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-96 (U.S. 2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (U.S. 1976). In this case, all of the elements are taught by the cited prior art and there are known technical advantages for combining the separate prior art references as set forth in the last Office Action, and so at this time there is not additional evidence as yet of record that might otherwise shift the preponderance of evidence in Applicant’s favor.
Applicant’s arguments on pages 14-16 of the reply have been fully considered, but not found persuasive of error. Applicants rely on arguments traversing the above rejection of claim 1to traverse this rejections of claims 10 and 36 further in view of Manrique. Therefore, the response set forth above to arguments also applies to this rejection.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653